Exhibit 10.1 EXECUTION COPY ASSET PURCHASE AGREEMENT by and among Rambus Inc. , BELL ID SINGAPORE PTD LTD and Inphi Corporation Inphi International Pte. Ltd. Dated as of June 29, 2016 TABLE OF CONTENTS Page ARTICLE I. THE ASSET PURCHASE 1 Certain Definitions 1 Additional Defined Terms 8 Purchase and Sale of Assets 11 Excluded Assets 11 Assumption of Certain Liabilities; Employees 12 The Closing 14 Payment of Purchase Price; Instruments of Sale 14 Withholding 15 Asset Allocation 16 Form of Delivery 16 ARTICLE II. REPRESENTATIONS AND WARRANTIES OF SELLER PARTIES 16 Organization; Power 16 Subsidiaries 16 Authority 17 No Conflict 17 Consents 18 Tax Matters 18 Restrictions on Business Activities 19 Title to Properties; Absence of Liens and Encumbrances 19 Intellectual Property 20 Agreements, Contracts and Commitments 24 Financial Statements 25 No Changes 26 Memory Buffer and Memory Register Product Liability and Recalls 28 Memory Buffer and Memory Register Product Warranty 29 Transferred Inventory 29 Interested Party Transactions 29 Governmental Authorization 29 Litigation 29 Environmental Matters 29 Brokers’ and Finders’ Fees 29 Employee Benefit Plans and Compensation 30 Insurance 31 Customers and Suppliers 31 Compliance with Laws 32 Export Control Laws 32 Valid Title to Purchased Assets 32 Corrupt Practices 32 Complete Copies of Materials 32 -i- Sufficiency 32 Representations Complete 32 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF BUYER PARTIES 33 Organization; Power 33 Authority 33 Conflicts 33 Consents 34 Adequacy of Funds 34 Representations Complete 34 ARTICLE IV. CONDUCT OF BUSINESS PRIOR TO THE CLOSING 34 Conduct of the Business 34 Negative Covenants 36 Procedures for Requesting Buyer Consent 37 Notice to the Buyer Parties 37 ARTICLE V. ADDITIONAL AGREEMENTS 37 Taking of Necessary Action; Further Action; Access to Information 37 Confidentiality 40 Expenses 40 Public Disclosure 41 Tax Matters 41 Filings 42 Employee Matters 42 Licensed Intellectual Property Rights 44 Regulatory Approvals 45 Contacts with Suppliers and Customers 45 Inventory and Trademarks 45 ARTICLE VI. CONDITIONS TO THE ASSET PURCHASE 46 Conditions to Obligations of Each Party to Effect the Asset Purchase 46 Conditions to the Obligations of the Buyer Parties 46 Conditions to the Obligations of Seller 47 ARTICLE VII. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ESCROW 48 Survival of Representations, Warranties and Covenants 48 Indemnification 48 Escrow Arrangements 49 Indemnification Procedure 50 No Indemnification Limitations and Other Matters 51 Tax Treatment 52 ARTICLE VIII. TERMINATION, AMENDMENT AND WAIVER 52 Termination 52 Effect of Termination 53 Amendment 53 Extension; Waiver 53 -ii- ARTICLE IX. GENERAL PROVISIONS 54 Notices 54 Interpretation 55 Counterparts 55 Entire Agreement; Assignment 55 Severability 55 Governing Law 56 Rules of Construction 56 -iii- INDEX OF EXHIBITS AND SCHEDULES Exhibit Description Exhibit A Bill of Sale Exhibit B Form of IP Assignment Agreement Exhibit C Escrow Agreement Exhibit D Form of Transition Services Agreement Schedules Description Disclosure Schedule Seller Disclosure Schedule Schedule I Transferred Patents Schedule II Transferred Tangible Assets Schedule III Transferred Technology Schedule IV Excluded Technology Schedule V Transferred Trademarks Schedule VI Assumed Contracts Schedule VII Excluded Contracts Schedule VIII Knowledge Employees and Service Providers Schedule 1.1(a) Key Employees Schedule 1.1(b) Offered Employees Schedule 1.5(a) Excluded Accounts Payable Schedule 1.7(c) Required Consents Schedule 2.9(i) Certain Business Products Schedule 5.1(a) Other Consents Schedule 7.2(a) Indemnifiable Matters Schedule 7.2(c)(4) Covered Products -iv- THIS ASSET PURCHASE AGREEMENT (the “ Agreement ”) is made and entered into as of June 29, 2016 by and among, on the one hand, Rambus, Inc., a Delaware corporation (“ Buyer Parent ”), and Bell ID Singapore Ptd Ltd (“ Buyer ,” and, together with Buyer Parent, the “ Buyer Parties ,” and each a “ Buyer Party ”), and, on the other hand, Inphi Corporation, a Delaware corporation (“ Seller ”) and Inphi International Pte. Ltd., a Singapore entity (“ Seller Sub ” and, together with Seller, the “ Seller Parties ”). RECITALS A.Seller Parties are currently engaged in the research and development, prototyping, design, marketing, manufacturing and sales of Business Products that contain intellectual property and technology relating to the Business (as defined below). B.Upon and subject to the terms and conditions set forth herein, the Seller Parties desire to sell to the Buyer Parties, and the Buyer Parties desire to purchase from Seller Parties, certain assets related to the Business as specified in this Agreement (the “ Asset Purchase ”). C.In connection with the Asset Purchase, Seller Parties, on the one hand, and Buyer Parties, on the other hand, desire to make certain representations, warranties, covenants and other agreements as set forth in this Agreement. NOW, THEREFORE, in consideration of the mutual agreements, covenants and other promises set forth herein, the mutual benefits to be gained by the performance thereof, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and accepted, the parties hereby agree as follows: ARTICLEI. THE ASSET PURCHASE Certain Definitions . For all purposes of this Agreement, the following terms shall have the following respective meanings: “ Affiliate ” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with such Person. As used in this definition, the term “control” (including the terms “controlling,” “controlled by” and “under common control with”) means possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through ownership of voting securities, by contract or otherwise. “
